United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3551
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Paul Henry Cavanaugh

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the District of North Dakota - Eastern
                                  ____________

                           Submitted: October 19, 2021
                              Filed: April 19, 2022
                                 ____________

Before SMITH, Chief Judge, WOLLMAN and LOKEN, Circuit Judges.
                             ____________

SMITH, Chief Judge.

      A jury found Paul Cavanaugh guilty of one count of sexual abuse of an
incapacitated victim, in violation of 18 U.S.C. §§ 2242(2)(A), 2242(2)(B), and 1153.
On appeal, Cavanaugh challenges one pretrial evidentiary ruling by the district court1
and one of its directives at trial. He contends that the court’s decisions denied him the
ability to present a complete defense. We affirm.

                                       I. Background
        On March 15, 2018, Cavanaugh hosted a small family gathering at his home
on the Spirit Lake Indian Reservation in Fort Totten, North Dakota. The victim, A.L.,
is the daughter of Cavanaugh’s first cousin, H.L., who lived across the street. A.L.
referred to Cavanaugh as “Uncle.” That night, Cavanaugh, A.L., and others consumed
alcohol at Cavanaugh’s residence. A.L. fell asleep in one of the home’s bedrooms.
Attendees Robert and Mary Demarce continued to consume alcohol with Cavanaugh
in another part of the home. Later, Mary began to feel sick and went outside through
the back door.

       Shortly thereafter, Cavanaugh told Robert that he should go outside and check
on his wife. When Robert and Mary attempted to re-enter the house, they found the
door locked. They knocked on the door and yelled for Cavanaugh to let them back
inside, but he did not respond. Unable to get back inside, Robert and Mary walked
across the street to A.L.’s mother’s house. While the Demarces were gone,
Cavanaugh went into the bedroom where A.L. slept and forcibly had sex with her
while she remained intoxicated and only semi-conscious.

       A.L. awakened with Cavanaugh on top of her in the bed. He had removed her
pants, shirt, bra, and underwear. Cavanaugh had removed his own clothing as well
and gotten underneath the blanket and began having vaginal intercourse with her.
A.L. stated that she could hear Mary outside yelling for Cavanaugh to let her and
Robert back inside. Cavanaugh told A.L. not to yell. A.L. resisted and told him to get


      1
       The Honorable Peter D. Welte, Chief Judge, United States District Court for
the District of North Dakota.

                                          -2-
off of her, but he refused. A.L. attempted to push him away, but he held her arms
down. A.L. estimated that the sexual assault lasted approximately 20 minutes. After
Cavanaugh finished assaulting A.L., he asked “if she was going to be a bad girl.”
R. Doc. 152, at 5. A.L. told Cavanaugh she did not know what he meant by that
question.

       At about 7:00 a.m., shortly after the incident, Cavanaugh fell asleep. A.L.
quickly dressed and ran across the street to her mother’s house. The victim’s mother,
H.L., reported that A.L. came home crying and wearing only pants and a zip-up
sweater, with no underwear, shirt, or bra. A.L. related the attack to her mother stating
that she woke up to Cavanaugh raping her and that he had refused to stop. Her mother
responded initially with hostility towards A.L. calling her “a mistake, a whore, and
a slut.” Id . A.L. reacted strongly to the trauma of the assault and her mother’s words.
She attempted suicide by overdosing on a large number of unidentified pills,
rendering her unconscious. After discovering A.L. unconscious, her mother called for
an ambulance, and A.L. was transported to an emergency room in Devils Lake, North
Dakota. There, she received treatment for the overdose, and a rape kit was
administered.

      Later that same day, a search warrant was executed at Cavanaugh’s residence.
Authorities collected the remaining clothing that A.L. was wearing prior to the
assault. The clothes were found in the bedroom where the sexual assault took place.
They also arrested Cavanaugh for unrelated, outstanding warrants. On March 21,
2018, investigators interviewed Cavanaugh.

      At first, he denied that the sexual assault had occurred. Cavanaugh stated that
everyone left his residence and that he passed out on the couch. Cavanaugh also
denied having sexual intercourse with the victim. A DNA laboratory report dated
October 18, 2018, however, confirmed that the Y-chromosomal profile collected from
A.L.’s vaginal swab during the rape kit examination matched the Y-chromosomal

                                          -3-
profile obtained from Cavanaugh’s buccal swab sample. Investigators conducted a
second interview with Cavanaugh on February 6, 2019. This time, they informed
Cavanaugh about the results of the DNA report. Cavanaugh continued to deny any
wrongdoing but revised his previous account to state that he could not remember any
sexual contact occurring between him and the victim.

        Authorities charged Cavanaugh with one count of sexual abuse of an
incapacitated victim and one count of aggravated sexual abuse by force. At his jury
trial, Cavanaugh again changed his story and admitted to having sexual intercourse
with A.L., but he stated that, in his view, it was consensual. The jury convicted
Cavanaugh of one count of sexual abuse of an incapacitated victim and acquitted him
of the aggravated sexual abuse charge. Cavanaugh appeals, alleging that the district
court made two evidentiary errors warranting reversal and a new trial. We disagree
and affirm.

                                    II. Discussion
      We review the district court’s evidentiary rulings for abuse of discretion. See
United States v. Keys, 918 F.3d 982, 985 (8th Cir. 2019). “We will not overturn a
conviction based on the cumulative effect of trial errors unless there is substantial
prejudice to the defendant.” Id. (quoting United States v. Jewell, 614 F.3d 911, 929
(8th Cir. 2010)).

                                   A. Pretrial Motion
       Federal Rule of Evidence 403 permits the district court to exclude relevant
evidence “if its probative value is substantially outweighed by a danger of . . . unfair
prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or
needlessly presenting cumulative evidence.” Fed. R. Evid. 403. “In determining
whether evidence should have been excluded under Rule 403, a reviewing court must
give great deference to the trial judge who saw and heard the evidence.” United States
v. Dennis, 625 F.2d 782, 796 (8th Cir. 1980).

                                          -4-
       In his first point on appeal, Cavanaugh argues that the district court erred in
allowing the government to elicit testimony from A.L. and H.L. regarding A.L.’s
suicide attempt. On May 1, 2020, Cavanaugh filed a motion in limine which, in
relevant part, urged the district court to prohibit testimony from A.L. and H.L.
regarding A.L.’s suicide attempt. Cavanaugh’s primary argument was that the
testimony lacked sufficient probative value to overcome its potential prejudicial effect
on the jury as it determined whether A.L. was sexually assaulted. The district court
disagreed, noting in its order

      that potential testimony bears on A.L.’s recall of the events and is
      relevant to whether she had the capacity to apprise the nature of
      Cavanaugh’s conduct and her ability to decline participation in that
      conduct. And due to the close temporal proximity of the suicide attempt,
      the testimony provides full context for the charged crimes.


R. Doc. 101, at 3 (citations omitted).

       Cavanaugh argues that there was no need for testimony related to A.L.’s
suicide attempt to provide the full context of what transpired. Cavanaugh contends
that the evidence only provided minimal context as to the crimes charged, lacked
meaningful probative value, and served only to confuse and mislead the jury resulting
in unfair prejudice. Cavanaugh further contends that the district court failed to
acknowledge obvious ways such testimony could inflame the jury against him. The
government responds that A.L.’s overdose, coupled with the alcohol that Cavanaugh
gave her, was relevant and probative because it may have “affected her ability to
recall events that had transpired prior to the overdose.” Appellee’s Br. at 23.
Specifically, it “may also have affected her ability to relay details to
others—importantly, to the examining medical personnel and the investigating
agent.” Id. Moreover, A.L.’s suicide attempt was particularly important for rebutting
Cavanaugh’s testimony that he and A.L. had engaged in consensual sex.


                                          -5-
       The district court adequately addressed Cavanaugh’s concern in its order,
noting that “the testimony is unlikely to be so provocative as to divert the jury’s
attention from the central sexual abuse allegation.” R. Doc. 101, at 3. Given the close
temporal and causal proximity of A.L.’s suicide attempt to Cavanaugh’s conduct,
evidence of her subsequent behavior was probative and not unfairly prejudicial. See
United States v. Fechner, 952 F.3d 954, 958 (8th Cir. 2020) (“Rule 403 prohibits
evidence that is unfairly prejudicial, not any evidence detrimental to a defendant’s
case.”). Accordingly, we hold that the district court did not abuse its discretion in
admitting testimony about A.L.’s suicide attempt.

                         B. Limitation on Cross-Examination
       Second, Cavanaugh avers that his Fifth and Sixth Amendment rights were
violated when the district court impermissibly restricted his cross-examination of both
A.L. and H.L. We review a district court’s evidentiary rulings for abuse of discretion.
United States v. Montgomery, 635 F.3d 1074, 1089 (8th Cir. 2011). However, where
constitutional rights are implicated, our review of a district court’s evidentiary rulings
are de novo. United States v. White, 557 F.3d 855, 857 (8th Cir. 2009). “[W]e will
reverse a conviction on this basis only when the ruling affected substantial rights or
had more than a slight influence on the verdict.” United States v. Gustafson, 528 F.3d
587, 591 (8th Cir. 2008). We review a district court’s decision to limit
cross-examination for an abuse of discretion, reversing only if there has been a clear
abuse of discretion and a showing of prejudice to the defendant. United States v.
Cody, 114 F.3d 772, 776 (8th Cir. 1997).

       Cavanaugh argues that his inability to ask H.L. about the details of her
argument with A.L. prior to A.L.’s attempted suicide denied him the opportunity to
present a complete defense. At one point during Cavanaugh’s cross-examination of
A.L., the following exchange occurred:




                                           -6-
     Q. [by defense counsel] At what point did you engage your
mother?

       A. Right when I walked in the house door I had approached her
and I had told her and Jeff and Mary.

      Q. What did your mother say to you?

      A. She basically yelled at me and told me I was a bastard and I
was a mistake and to get away from her and that she didn’t want to hear
it.

      Q. Did she call you anything else?

      A. No.

      Q. Do you recall telling Chief McCloud that she called you
anything else?

      A. Yes—well, I do, yes.

      Q. What did you tell Chief McCloud she called you?

      A. That I was a bastard, I was a mistake and that she hated me.

      Q. She call you a slut?

      A. Yes. She still does to this day.

      Q. She call you a whore?

      A. Yes. She calls me all the above.

      Q. Did she say you sleep with men for meth?

      A. Yes, she does.



                                  -7-
             Q. How’d that make you feel?

             A. It made me feel upset, made me feel unwanted. Can we stop
      talking about this because this has nothing to do with what happened to
      me?

R. Doc. 168, at 64–65.

        Cavanaugh notes that at this point, the district court took a break, excused the
jury, and inquired if counsel had any issues. The government was concerned, based
on the direction of the testimony referenced above, that Cavanaugh was attempting
to elicit testimony about A.L.’s other sexual relationships. The government noted that
Cavanaugh had not made a motion prior to trial to do this and thus any attempt to do
so at trial should be forbidden. The district court then proceeded to limit Cavanaugh’s
counsel’s cross-examination of A.L. After reading back the aforementioned
testimony, the district court informed Cavanaugh:

      What I will do is I will warn counsel that getting up to that line again
      will not be tolerated and I will consider the motion by the United States
      in this fashion and will caution counsel not to get into the victim’s
      sexual behavior. Cross-examination, it’s very hard to control the answer
      that a witness gives on cross. I’m not misunderstanding that at all but I
      would just ask that any line of questioning not delve into that and I’ll be
      watching for it and for appropriate objections if it gets to that point.

R. Doc. 168, at 68–69.

      Cavanaugh contends that the district court impermissibly restricted his cross-
examination after allowing the government “to frame the narrative of A.L.’s suicide
attempt during its direct examination of H.L., [because] Cavanaugh was hamstrung
from seeking testimony on the full context [of] what truly happened, testimony that
could have gone to the credibility of both A.L., and H.L., as witnesses.” Appellant’s

                                          -8-
Br. at 29. Cavanaugh asserts that our holding in United States v. Zephier, 989 F.3d
629, 637–38 (8th Cir. 2021), supports his argument that he was deprived of the
opportunity to present a complete defense.

        In Zephier, we held that the district court abused its discretion by excluding
rebuttal testimony about whether the victim had previously been sexually assaulted.
Id. at 636–37. We concluded that the defendant was deprived of a complete defense,
which was not harmless beyond a reasonable doubt. Zephier, 989 F.3d at 637–38.

       The facts distinguish this case from Zephier. Here, the district court did not
make any ruling precluding Cavanaugh from questioning H.L. about her fight with
A.L. Cavanaugh’s contention that the district court’s warning alone restricted his
ability to thoroughly question H.L. is thin. If Cavanaugh felt restricted in his ability
to question H.L., he could have asked the district court for clarification or objected
to the limiting instruction when given by the district court during his cross-
examination of A.L. See Keys, 918 F.3d at 987 (noting that where defendant made no
immediate objection to the district court’s comment, the district court was deprived
of an opportunity to clarify its remark). Cavanaugh did not object or seek
clarification.

       The information Cavanaugh sought to solicit through cross-examination of
H.L. was ultimately presented to the jury. Between Cavanaugh’s cross-examination
of A.L. and other witnesses, the jury heard the factual details of the fight between
A.L. and H.L., and Cavanaugh presented his alternative theory for A.L.’s attempted
suicide. Cavanaugh was not denied a complete defense during his trial by the court’s
directions on cross-examination. The jury assessed the credibility of the witnesses,
considered all the evidence admitted, applied the law and resolved any conflict in the
evidence in reaching its determination. Evidence pertaining to A.L.’s suicide attempt
was in the record, and Cavanaugh made his credibility challenge.



                                          -9-
       Ultimately, the jury acquitted Cavanaugh of aggravated sexual abuse, but it
found him guilty of abuse of an incapacitated victim. That the jury convicted him of
only one count but not the other indicates that it was able to make an appropriate
determination based on the evidence. “It is the function of the jury, not an appellate
court, to resolve conflicts in testimony or judge the credibility of witnesses.” United
States v. Harrison, 671 F.2d 1159, 1162 (8th Cir. 2006) (per curiam). Its
determinations are “virtually unreviewable on appeal.” United States v. Hernandez,
569 F.3d 893, 897 (8th Cir. 2009) (internal quotation marks omitted).

                                III. Conclusion
      Accordingly, we affirm the district court.
                     ______________________________




                                         -10-